PER CURIAM.
Pursuant to Article XIII of the Integration Rule of The Florida Bar, 31 F.S.A., we have considered a petition which asks that we amend paragraph 1, Article VIII of the Integration Rule by adding a provision which would exempt,from payment of dues to The Florida Bar any active member thereof while on active duty with any branch of the armed services of the United States.
After hearing oral argument on the petition we have carefully considered the merits of the proposition and its effect upon the economy of The Florida Bar.
We are convinced that under 'existing circumstances it would not be to the best interest of The Florida Bar and its members to exclude those members on active duty from contributing financial support to The Florida Bar. However, we have determined that a distinction may and should reasonably be made in the premises and lesser dues should be required of those who, because of this service to their Country, are not permitted actively to engage in the practice of law.
Therefore, paragraph 1, Article VIII of the Integration Rule is amended by adding thereto the following:
"provided further that dues for active members who are on active duty with any of the Armed Services of the United States shall not be fixed at more than $10.00 per annum. The amount of du'es payable shall be determined by the status of the member on January 1 of each year.”
*903This amendment shall have no effect on dues payable for the year 1964.
It is so ordered.
DREW, C. J., and ROBERTS, THORN-AL, O’CONNELL and HOBSON (Ret.), JJ., concur.
CALDWELL, J., dissents.